NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 3 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 VICTOR MANUEL AGUILAR-                             No.      14-72683
 ORELLANA, AKA Victor Aguilar, AKA
 Victor Manuel Orellana Aguilar,                    Agency No. A095-729-459

                   Petitioner,
                                                    MEMORANDUM*
    v.

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Victor Manuel Aguilar-Orellana, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for withholding of removal and protection under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss

in part the petition for review.

      Substantial evidence supports the BIA’s finding that Aguilar-Orellana failed

to establish his past experiences with gang members in El Salvador rose to the

level of persecution, see Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003),

or that it is more likely than not he would be persecuted in El Salvador on account

of a protected ground, see Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir.

2009). We lack jurisdiction to consider the particular social group Aguilar-

Orellana proposes for the first time in his opening brief. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust claim in

administrative proceedings below). Thus, Aguilar-Orellana’s withholding of

removal claim fails.

      Substantial evidence also supports the BIA’s denial of Aguilar-Orellana’s

CAT claim because he failed to establish that it is more likely than not that he

would be tortured by or with the consent or acquiescence of the government if

                                          2                                    14-72683
returned to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                 14-72683